Title: To James Madison from Tench Coxe, [ca. 17 November 1814]
From: Coxe, Tench
To: Madison, James


        
          [ca. 17 November 1814]
        
        The admission of new states, and particularly of Louisiana, and the representation, on consideration of slaves having been incorrectly used to create eastern dissatisfaction, in this Crisis of our country, it has appeared to be a duty to give those two points a careful examination. The inclosed paper relates to one of them, but it takes one more to do bare justice to that perverted topic. It has appeared best so to discuss it, as to cause men of Character as statesmen to refrain from supporting the complaint in future.
        The 11th. article of the confederation, the ordinance of the old Congress of July 1787 &c &c—will be brought into view. The latter is a most conclusive piece of evidence not only of the intention of the old States, but of a compact between them & future territorial settlers.
      